Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This action is a response to papers filed on February 23, 2021.  Claims 1-8 have been amended; claims 9-10, newly added. No claim has been canceled.  Accordingly, claims 1-9 are pending in the application and under consideration on the merit.

Information Disclosure Statement
The Information Disclosure Statements filed 12/24/20, 12/28/20, and 01/20/21 are in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statements in English are fully considered by the examiner.  The foreign language references, are only considered to the extent where an English translation available or examiner understands that language.  A signed copy of form 1449 is enclosed herewith. 

Withdrawn Claim Objection
The objection of claim 3 because of the term “Man.sub.1-8-Gly.sub.1-8” is hereby withdrawn in view of amendments dated 02/23/21. 

Withdrawn Claim Rejection - 35 U.S.C. 112 (b)
The rejections of claims 1-8 under 35 U.S.C. 112(b) is hereby withdrawn in view of amendments dated 02/23/21. 

Withdrawn Claim Rejection - 35 U.S.C. 102
The rejections of claims  1-4 and 7 35 U.S.C. 102(a)(1) as anticipated by Nonomura (US 20140331555, published November 13, 2014) is hereby withdrawn in view of amendments dated 02/23/21. 

Withdrawn Nonstatutory Double Patenting Rejection
The double patenting rejection of claims 1-9 is hereby withdrawn in view of arguments dated 02/23/21.

Applicant’s arguments filed 02/23/21 have been fully considered, but they are not found persuasive.  The present rejection is maintained from the office action dated 12/02/20, but has been modified to address Applicant's amended claims of 02/23/21. 

Claim Rejection - 35 U.S.C. 112 (b)
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claims 2 and 4 recite the limitation of “a high mannan-polymer”. The term "a high mannan-polymer" in these claims are a relative term which renders the claim indefinite. The term "high" may mean that the polymer has high mannan contents or the polymer has high 
Claims 3 and 7 recite the limitation of O-linked glycans and N-linked glycans with “Glym-n; where m=l-3 and n=l-3”. The term “Glym-n" in these claims renders the claim indefinite.  It is unclear how many glycose (Gly) is need to meet the limitation of Glym-n in these claims because m and n has the same range of 1-3. 
Appropriate correction is required.
In the interest of compact prosecution, the term “Glym-n" is given the broadest reasonable interpretation as a glycose-containing polymer regardless of the number of Gly-unit.  Thus, prior art teaches a compounds consisting of a Gly-containing polymer would meet the limitation of claims 3 and 7.

Claim Rejection - 35 U.S.C. 112 (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 9, as amended, requires transition metal2+ coordination complexes in the range of between 1 ppm - 10%.  Claim 1, as written, requires one or more D-block transition metal2+ coordination complexes in the weight amount of from 0.1 ppb to 100 ppm.  1st, the term “transition metal2+ coordination complexes” is broader than D-block transition metal2+ coordination complexes; 2nd, the upper limit concentration is 100 ppm.  Thus, claim 9 is broader than the independent claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 10 depends on claim 9, are thus included in the rejection.
Claims 9-10 are not addressed separately in the art rejection because the prior art meet the limitations of claim 1 would satisfy claim 9.

Claim Rejection - 35 U.S.C. 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nonomura (US 20140331555, published November 13, 2014).
Applicant claims a formulation comprising a glycan composite to promote crop health and growth of photosynthetic organisms, comprising in the weight amount of from 1 ppm to 1% of a branched glycan deglycosylate with a glycopyranose or acylglycosamine terminal ligand and 2+ coordination complex and one or more D-block transition metal2+ coordination complexes in the weight amount of from 0.1 ppb to 100 ppm.
In addition, claim 1 uses the open-ended transitional phrase “comprising”. Thus, it allows for the presence of additional unrecited components.
The term “a branched glycan deglycosylate” is broad, encompassing O-linked glycans and N-linked glycans. 
The d-block elements are found in groups 3, 4, 5, 6, 7, 8, 9, 10, 11, and 12 of the periodic table; d-block elements are also known as the transition metals. The d orbital is filled with the electronic shell “n-1.”
Nonomura is directed to a novel photosafening treatment regime with glycopyranosides including glycopyranosylglycopyranosides, and aryl-a-D-glycopyranosides, and more specifically, with one or more compounds comprising terminal mannosyl-triose (abstract, read on the limitation of glycopyranose or acylglycosamine terminal ligand in the instant claim 1). Nonomura teaches that one formulation for treating plants comprises glycopyranosides, for example, mannosides including mannose; .alpha.-D-mannose; complex glycans with mannose terminal ligand including, .alpha.-D-trimannoside, .alpha.1-3,.alpha.1-6-mannotriose; and blends thereof; mannosides systems for treatment of plants supplemented with 0.5-12 ppm Mn+2 and 1-50 ppm Ca+2, most preferably as 1-6 ppm Mn+2 (one of the D-block metals) as disodium-EDTA and 5-20 ppm Ca+2 as diammonium-EDTA (an anionic component) ([0048], read on the limitations of glycan, Ca+2, and transition metal in the instant claim 1, the limitations of glycopyranoside in the instant claims 2-3, the limitations of high mannan-polymer in the instant claim 4).  Nonomura also teaches that the effective amount that enhances plant growth is preferably between about 0.1 ppm to about 5000 ppm ([0045], falling within the claimed range glycopyranosides, preferably, .alpha.-D-glycopyranose compounds, to the plants ([0006], read on the limitation of o-linked glycan in the instant claim 7).  In addition, Nonomura teaches that one formulation for treating plants comprises one or more compounds selected from the group of glycopyranosides including indoxyl glycopyranosides, salts and derivatives and combinations thereof; wherein one or more of said indoxyl glycopyranosides may be selected from the group consisting of indoxyl mannuronide, indoxyl mannopyranoside, indoxyl (acyl).sub.n, glycopyranoside, and isomers and salts thereof. The indoxyl (acyl).sub.n, glycopyranoside may comprise indoxyl (acetyl)n, glycopyranoside wherein n=1-4, such as indoxyl-acetyl-mannopyranoside ([0047], read on the limitation of N-linked glycan in the instant claim 8).  Furthermore, Nonomura teaches that, generally, substituted-.alpha.-D-glycopyranosides have been typically regarded as inactivated in a plant and therefore ([0005]) and a further object of embodiments disclosed herein to provide methods for the chemical synthesis of one or more compounds selected from a group consisting of highly substituted .alpha.-D-glycopyranosides over the catalysts, Mn, Ca and K ([0013], interpreted as branched glycan deglycosylate in the instant claim 1).
The difference between the prior art and the instant claimed subject matter is branched glycan deglycosylate.  However, the term deglycosylates is broad. Based on the disclosure (see p.19, reproduced below for clarity), it is believed that the term deglycosylates is met.
    PNG
    media_image1.png
    171
    651
    media_image1.png
    Greyscale
  .  
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nonomura (US 20140331555, published November 13, 2014) as applied to claims 1-4 and 7-8 in view of Niedz (no-patent literature, Hort-technology, Volume 8, issue 4; pages 598-601; Oct.-Dec. 1998).
The teachings of Nonomura have been discussed as applied to claims 14- and 7-8. 
Nonomura does not expressly teach a preservative selected from the group consisting of benzoisothiazolinones, methylchloroisothiazolinones, methylisothiazolinones, and combinations thereof as claimed.  This deficiency is cured by Niedz.
Niedz is directed to using isothiazolone biocides to control microbial and fungal contaminants in plant tissue cultures (title).  Niedz teaches that plant preservative mixture (PPM) contains a mixture of two isothiazolones (Summary on page 598) – methylchloroisothiazolinones and methylisothiazolinones (read on the limitations of the instant claims 5-6).  Niedz indicates that PPM is reported to be non-phytotoxic at the concentrations suitable for the prophylactic control of microbial contaminants and can be added to control air-and water-born bacterial and fungal contaminants effectively (Summary on page 598).
 It would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose an isothiazolone as taught by Niedz as the particular 2+ coordination complexes and an isothiazolone could be successfully prepared and used for controlling microbial and fungal contaminants in plant tissues.  

Response to Arguments 
Applicant argues (remarks filed 02/23/2021) that one significant difference between the instant claims and the teachings of Nonomura '555 is that the glycan composites of the instant claims comprise branched glycan deglycosylates, which are deglycosylates from their sources, such as, invertase.  
In response, applicant is reminded that a claim must be interpreted in light of the specification without reading limitations from the specification into the claim.  A taught by Nonomura, substituted glycopyranosides in plants are substituted (interpreted as branched).  For example, cellulose is a glycan (or a glycan) composed of β-1,4-linked D-glucose, and chitin is a glycan composed of β-1,4-linked N-acetyl-D-glucosamine. Glycans can be linear or branched.

Relevant Reference
Castilho et al (non-patent literature, Published online 2011 Feb 11) is provided, but not cited, to show branched N-glycosylate is known, the state of art at the time when the invention was filed. 

Glycobiology. 2011 Jun; vol. 21(6); pp. 813–823; published online 2011 Feb 11.

CONCLUSION
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANZHI ZHANG whose telephone number is (571)272-3117.  The examiner can normally be reached on Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YANZHI ZHANG/Primary Examiner, Art Unit 1617